Case 2:21-cv-00180-TAD-KK Document 9 Filed 09/21/21 Page 1 of 1 PageID #: 67




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION


BYRON BLUNT                                      :          CIVIL ACTION NO. 21-cv-00180

VERSUS                                           :          JUDGE TERRY A. DOUGHTY

SANJAT MA’AT                                     :          MAG. JUDGE KATHLEEN KAY


                                         JUDGMENT

       The Report and Recommendation of the Magistrate Judge [Doc. No. 7] having been

considered, no objections thereto having been filed, and finding that same is supported by the law

and the record in this matter,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff’s Petition for Writ of

Habeas Corpus [Doc. No. 4] is DISMISSED WITHOUT PREJUDICE in accordance with the

provisions of FRCP Rule 41(b).

       MONROE, LOUISIANA this 21st day of September 2021.



                                                     __________________________________
                                                     TERRY A. DOUGHTY
                                                     UNITED STATES DISTRICT COURT
